Citation Nr: 1810626	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for paresthesia of the jaw.

2.  Entitlement to service connection for a right ear sensorineural hearing loss disability.

3.  Entitlement to an initial compensable rating for a left ear sensorineural hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1962 to September 1966, and was awarded the National Defense Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for paresthesia of the jaw and entitlement to a compensable rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a right ear hearing loss disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome in this decision that represents a full grant of the issue decided herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service Connection for a Right Ear Sensorineural Hearing Loss Disability

The record reflects that the Veteran has a current right ear sensorineural hearing loss disability for VA compensation purposes, satisfying the first service connection requirement.  See July 2010 VA audiological examination.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

The Veteran had in-service audiological evaluations in May 1965 and at separation in July 1966, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
HERTZ
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The May 1965 audiogram findings, when converted, show the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
25
LEFT
10
0
40
/
30

The audiogram findings from the July 1966 separation examination report are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
20
LEFT
30
20


20

Given that the Veteran's July 1966 separation audiogram shows thresholds consistent with a hearing loss disability, the in-service element of his service connection claim is met.  The pertinent inquiry is whether the Veteran's current right ear hearing loss disability is related to service.

The July 2013 VA examiner opined that the Veteran's right ear hearing loss disability was less likely than not related to service.  The examiner reasoned that the May 1965 hearing evaluation showed the Veteran had decreased hearing acuity in the left ear but normal hearing in the right ear, and that his right ear hearing was "completely normal" at separation.  Notably, the examiner concluded that the Veteran's left ear hearing loss disability was related to service based on the May 1965 audiometric findings, despite the incomplete findings for the left ear in the July 1966 audiogram.  

It is evident from review of the July 2013 VA opinion that the examiner did not convert the July 1966 audiometric results to ISO units, which conclusively indicate the Veteran had decreased hearing acuity in both ears at separation from service.  Nevertheless, the Board has performed the necessary conversions, and has read the July 1966 findings in light of the July 2013 VA examiner's opinion and supporting rationale.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

Given that the Veteran had decreased hearing acuity in his right ear at separation, and that his left ear hearing loss disability has been associated with service on the same basis, the Board will resolve reasonable doubt in the Veteran's favor.  Accordingly, the claim for entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C. § 5107 (2012).  


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

During the September 2017 hearing, the Veteran asserted that his hearing loss had worsened.  See September 2017 Hearing Transcript, pp. 8-9.  In light of the above decision granting service connection for the Veteran's right ear hearing loss disability, and given the Veteran's contention that his hearing has worsened over the last several years, a new VA examination is needed to determine the current severity of the Veteran's bilateral hearing loss disability.  On remand, outstanding VA and private medical records should be obtained, including from his private primary care provider.  See September 2010 Primary Care Outpatient note, located in August, 2, 2013 CAPRI file on Legacy Content Management system.

The Veteran has not been afforded a VA examination for his jaw paresthesia.  In his June 2012 claim he reported that his jaw numbness began in 1965, and he later reported that the numbness resulted from the extraction of a tooth while on active duty.  See December 2013 VA Form 27-0820.  The Veteran further stated that he reported the numbness to the dentist before he left service.  See September 2017 Hearing Transcript, pp. 10-13.  The Veteran reports he experiences numbness on the left side of his face and resultant drooling, but has denied any other associated oral issues.  See September 2010 Primary Care Outpatient note.  

The Veteran's service treatment records contain notations of the Veteran's dental treatment, though they do not contain any notation regarding the Veteran reporting jaw numbness.  See February 4, 2014 Service Treatment Records document in VBMS, pp. 17, 26.  However, the Veteran is competent to report a symptom observable through his own senses, such as numbness of the jaw.  Under these circumstances, the Board finds it appropriate to afford the Veteran an examination to determine the nature of any neurological disability affecting the Veteran's jaw and determine whether any diagnosed disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include from his primary care provider.  

3.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Next, schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed neurological disability affecting the Veteran's face and jaw.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neurological disability affecting the Veteran's face or jaw is caused by or related to service, to include any dental treatment during service.

The examiner's attention is directed to the Veteran's service treatment records documenting dental care received during service, his August 2013 Notice of Disagreement, the December 2013 VA Form 27-0820, and his testimony documented in the September 2017 Hearing Transcript.

The examiner must include a discussion of the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


